Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 1 of 33 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

OMNIPOL, a.S.,
a Private Limited Company,

AND

ELMEX PRAHA, a.S.,
a Private Limited Company,

      PLAINTIFFS,

v.

MULTINATIONAL DEFENSE SERVICES, LCC,
Tarpon Springs, FL
a Florida Registered Limited Liability Company,

ANGELO SAITTA
an individual,

LISA SAITTA,
an individual,

CHRISTOPHER WORRELL,                              Case No:
an individual,

JAMES BRECH,                                      COMPLAINT
an individual,

ROBERT PARA,
an individual,

BRYAN SIEDEL,                                     JURY TRIAL DEMANDED
an individual,

AMY STROTHER,
an individual, AND

KIRK BRISTOL,
an individual.

      DEFENDANTS.
_____________________________________________________/



                                                                   1|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 2 of 33 PageID 2




                                          COMPLAINT

       Plaintiffs, Omnipol, a.S., and ELMEX Praha, a.S., hereby file this Complaint against

Defendants Multinational Defense Services, LLC (“Multinational”), Angelo Saitta, Lisa Saitta,

Christopher Worrell, James Brech, Robert Para, Bryan Siedel, Amy Strother, and Kirk Bristol for

fraud, unjust enrichment, and State and Federal Racketeer Influenced and Corrupt Organization

(RICO) violations. In support thereof, Plaintiffs state:

                                        INTRODUCTION

       Defendants collectively planned and executed a fraudulent scheme that targeted and

fleeced the U.S. Special Operations Command (“SOCOM”) over several years. Defendants

Worrell, Para, and Brech formed Purple Shovel, LLC (“Purple Shovel”) and acquired what is

known as an ITAR license, which is a license used to engage in international arms transactions.

Defendants Bristol, Siedel, and Strother, as civilian contracting officers at SOCOM, illicitly issued

prime contracts to Worrell, Para, and Brech through Purple Shovel (the vehicle used by Defendants

for fraudulent purposes) to purchase and deliver arms, ammunition, and related supplies to

SOCOM. Defendants Worrell, Para, and Brech then procured and supplied to SOCOM defective

weapons and ammunition that had little to no value. Yet under the watchful eyes of Siedel,

Strother, and Bristol, these arms and munitions passed SOCOM inspection. SOCOM massively

overpaid for the defective goods, and once the SOCOM contracts were paid out to Worrell, Para,

and Brech through Purple Shovel, the Defendants all split the illegally obtained profits amongst

themselves.

       When the scheme resulted in the tragic serious injury one U.S. Soldier and actual death of

another, red flags were raised. As a result, the U.S. Government blacklisted Purple Shovel’s ITAR

license, a result that prohibited these Defendants from continuing their fraudulent scheme of




                                                                                          2|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 3 of 33 PageID 3




delivering defective, near valueless arms and ammunitions in exchange for millions of dollars

under SOCOM contracts. Thus, Defendants recalibrated.

       Defendants Worrell, Para, and Brech went out and purchased a gun shop (Tactical Speed,

LLC) in Virginia, thereby acquiring a new ITAR license under Tactical Speed’s name. However,

Defendants Siedel, Strother, and Bristol continued awarding prime SOCOM contracts to Worrell,

Para, and Brech through Purple Shovel, while knowing that the ITAR license used by Purple

Shovel were actually registered to Tactical Speed. This scam allowed these Defendants to avoid

the ban on Purple Shovel’s black-listed ITAR license. At this juncture, Defendants turned their

sights on subcontractors capable of delivering arms and munitions that met the standards of quality

required by SOCOM, making subcontractors, such as Plaintiffs, their victims. Simply, Worrell,

Para, and Brech promised Plaintiff that once Plaintiff delivered quality arms and ammunitions to

the U.S. Government as required by the subject SOCOM contract. But once said delivery was

made and the arms and ammunitions were accepted by the U.S. Government, these Defendants

took all the money issued under the subject SOCOM contract, including the $2,984,250 owed to

Plaintiffs, and split those millions amongst themselves.

       Along with the millions stolen from Plaintiffs, Defendants bilked at least 8 other

subcontractors for over five million dollars total. The Defendants’ conduct constitutes illegal

conspiracy to engage in fraud and racketeering.

                                JURISDICTION AND VENUE

                                                  1.

       This Court has jurisdiction over the federal claims in this action in accordance with 28

U.S.C. § 1331, as the claims raise federal questions under the laws of the United States.




                                                                                            3|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 4 of 33 PageID 4




                                                  2.

        This Court has jurisdiction over the claims in this action in accordance with 28 U.S.C. §

1332, as the amount in controversy exceeds $75,000.00, exclusive of interests and costs, and is

between citizens of this State and subjects or citizens of a foreign state.

                                                  3.

        This Court has personal jurisdiction over the Defendants as they are domiciled within this

District.

                                                  4.

        Venue is proper in the Middle District of Florida, Tampa Division, as the Defendants reside

in this District and all, or a substantial part of all, the events giving rise to the claims in this

Complaint occurred within this District.

                                             PARTIES

                                                  5.

        At all times relevant to this Complaint, Defendant Christopher Worrell was an executive

officer of Purple Shovel, a Florida registered Limited Liability Company with a principle place of

business in Hillsborough County, Florida. At all times relevant to this Complaint, Christopher

Worrell resided within Orange County, Florida. As an executive officer of Purple Shovel,

Christopher Worrell participated in a scheme with the other Defendants to commit fraud and wire

and mail fraud against the Plaintiffs in connection with military contracts obtained through Purple

Shovel.

                                                  6.

        At all times relevant to this Complaint, Defendant Robert Para was a managing member of

Purple Shovel, a Florida registered Limited Liability Company with a principle place of business




                                                                                          4|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 5 of 33 PageID 5




in Hillsborough County, Florida. As a managing member of Purple Shovel, Robert Para

participated in a scheme with the other Defendants to commit fraud and wire and mail fraud against

the Plaintiffs in connection with military contracts obtained through Purple Shovel.

                                                7.

       At all times relevant to this Complaint, Defendant James Brech was an executive officer

of Purple Shovel, a Florida registered Limited Liability Company with a principle place of business

in Hillsborough County, Florida. As an executive officer of Purple Shovel, James Brech

participated in a scheme with the other Defendants to commit fraud and wire and mail fraud against

the Plaintiffs in connection with military contracts obtained through Purple Shovel.

                                                8.

       At all times relevant, Defendant Bryan Siedel was a civilian contracting officer for

SOCOM charged with issuing and overseeing prime contracts for the purchase and delivery of

arms, ammunition, and related goods. Defendant Siedel issued and oversaw SOCOM contracts to

Purple Shovel with full knowledge that Purple Shovel was created and operated as a fraudulent

vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact, the

instrument used by Defendants to defraud Plaintiffs. Seidel shared in the proceeds realized from

the fraudulent scheme.

                                                9.

       At all times relevant, Defendant Amy Strother was a civilian contracting officer for

SOCOM charged with issuing and overseeing prime contracts for the purchase and delivery of

arms, ammunition and related goods. Defendant Strother issued and oversaw SOCOM contracts

to Purple Shovel with full knowledge that Purple Shovel was created and operated as a fraudulent

vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact, the




                                                                                         5|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 6 of 33 PageID 6




instrument used by Defendants to defraud Plaintiffs. Strother shared in the proceeds realized from

the fraudulent scheme.

                                               10.

       At all times relevant, Defendant Kirk Bristol was a civilian contracting officer for SOCOM

charged with issuing and overseeing prime contracts for the purchase and delivery of arms,

ammunition, and related goods. Defendant Siedel issued and oversaw SOCOM contracts to Purple

Shovel with full knowledge that Purple Shovel was created and operated as a fraudulent

vehicle/enterprise to defraud Plaintiffs and others and that Purple Shovel was, in fact, the

instrument used by Defendants to defraud Plaintiffs. Seidel shared in the proceeds realized from

the fraudulent scheme.

                                               11.

       At all times relevant to this Complaint, Defendant Angelo Saitta was the managing member

of Multinational Defense Services, LLC, a Florida registered Limited Liability Company with a

principle place of business in Pinellas County, Florida. As the managing member of Multinational

Defense Services, Angelo Saitta participated in a scheme with the other Defendants to commit

fraud and wire and mail fraud against the Plaintiffs in connection with military contracts obtained

through Purple Shovel.

                                               12.

       At all times relevant to this Complaint, Defendant Lisa Saitta was the secretary of

Multinational Defense Services, LLC, a Florida registered Limited Liability Company with a

principle place of business in Pinellas County, Florida. As the secretary of Multinational Defense

Services, Lisa Saitta participated in a scheme with the other Defendants to commit fraud and wire




                                                                                         6|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 7 of 33 PageID 7




and mail fraud against the Plaintiffs in connection with military contracts obtained through Purple

Shovel.

                                               13.

       At all times relevant to this Complaint, Defendant Multinational Defense Services, LLC,

was a Florida registered Limited Liability Company with a principle place of business in Pasco

and Pinellas County, Florida. Multinational Defense Services participated in a scheme with the

other Defendants to commit fraud and wire and mail fraud against the Plaintiffs in connection with

military contracts obtained through Purple Shovel by and through the actions of its members.

                                               14.

       Plaintiff Omnipol, a.S., at all times relevant to this Complaint, was a private limited

company registered in the Czech Republic, with a principle place of business in Prague. Omnipol

was the victim of the Defendants’ scheme to commit fraud and mail and wire fraud in connection

with a subcontract under a military contract obtained by Purple Shovel, LLC.

                                               15.

       Plaintiff ELMEX Praha, a.S., at all times relevant to this Complaint, was a private limited

company registered in the Czech Republic, with a principle place of business in Prague. ELMEX

Praha, a.S. was the victim of the Defendants’ scheme to commit fraud and mail and wire fraud in

connection with a subcontract under a military contract obtained by Purple Shovel, LLC.

                                  STATEMENT OF FACTS

   A. The Association Part 1: Defendants Bryan Siedel, Amy Strother, and Kirk Bristol as
      civilian contracting officers

                                               16.

       At all times relevant, Defendant Bryan Siedel was a civilian contractor with the U.S.

Special Operations Command (“SOCOM”).



                                                                                         7|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 8 of 33 PageID 8




                                               17.

       At all times relevant, Defendant Amy Strother was a civilian contractor with the U.S.

Special Operations Command (“SOCOM”).

                                               18.

       At all times relevant, Defendant Kirk Bristol was a civilian contractor with the U.S. Special

Operations Command (“SOCOM”).

                                               19.

       At all times relevant, Defendant Bryan Siedel had the authority to approve SOCOM

contracts with prime contractors for the purpose of securing arms and ammunition for use by the

U.S. Government.

                                               20.

       At all times relevant, Defendant Amy Strother had the authority to approve SOCOM

contracts with prime contractors for the purpose of securing arms and ammunition for use by the

U.S. Government.

                                               21.

       At all times relevant, Defendant Kirk Bristol had the authority to approve SOCOM

contracts with prime contractors for the purpose of securing arms and munitions for use by the

U.S. Government.

                                               22.

       At all times relevant, Defendant Bryan Siedel had the obligation to ensure that arms and

ammunition delivered under a SOCOM contract he approved met all applicable requirements, prior

to approving payments to a subcontractor under said SOCOM contract.




                                                                                         8|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 9 of 33 PageID 9




                                              23.

       At all times relevant, Defendant Amy Strother had the obligation to ensure that arms and

ammunition delivered under a SOCOM contract she approved met all applicable requirements,

prior to approving payments to a subcontractor under said SOCOM contract.

                                              24.

       At all times relevant, Defendant Kirk Bristol had the obligation to ensure that arms and

ammunition delivered under a SOCOM contract he approved met all applicable requirements, prior

to approving payments to a subcontractor under said SOCOM contract.

   B. The Association Part 2: Christopher Worrell, Benjamin Worrell, Robert Para, and
      James Brech form Purple Shovel, the vehicle company used to defraud victims of
      Defendants’ scheme

                                              25.

       Benjamin Worrell is the Managing Member of Purple Shovel, LLC, a Florida registered

LLC. In addition, Benjamin Worrell was the principal of Purple Shovel, LLC, incorporated in

Delaware and registered as a foreign corporation with the State of Virginia. That Virginia

registration has been cancelled.

                                              26.

       Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Bryan Siedel

knew each other and associated with each other in public and private.

                                              27.

       Prior to the formation of Purple Shovel, Defendant Christopher Worrell and Defendant

Bryan Siedel knew each other and associated with each other in public and private.




                                                                                     9|Page
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 10 of 33 PageID 10




                                              28.

       Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Amy Strother

knew each other and associated with each other in public and private.

                                              29.

       Prior to the formation of Purple Shovel, Christopher Worrell and Defendant Amy Strother

knew each other and associated with each other in public and private.

                                              30.

       Prior to the formation of Purple Shovel, Benjamin Worrell and Defendant Kirk Bristol

knew each other and associated with each other in public and private.

                                              31.

       Prior to the formation of Purple Shovel, Christopher Worrell and Defendant Kirk Bristol

knew each other and associated with each other in public and private.

   C. The Scheme: The Association works together in furtherance of their fraudulent
      scheme

                                              32.

       As a civilian contractor, Defendant Bryan Siedel authorized SOCOM contracts with

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech, through Purple Shovel,

for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

Ordering Agreement, or BOA.

                                              33.

       As a civilian contractor, Defendant Amy Strother authorized SOCOM contracts with

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech, through Purple Shovel,

for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

Ordering Agreement, or BOA.



                                                                                   10 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 11 of 33 PageID 11




                                               34.

       As a civilian contractor, Defendant Kirk Bristol authorized SOCOM contracts with

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech, through Purple Shovel,

for the purchase and delivery of arms, ammunition, and related goods to SOCOM under a Basic

Ordering Agreement, or BOA.

                                               35.

       After Siedel, Strother, and Bristol authorized the SOCOM contracts, Benjamin Worrell and

Christopher Worrell, Robert Para, and James Brech then knowingly procured severely defective

and near valueless arms, ammunition and related supplies as inexpensively as possible in the

European secondary arms market.

                                               36.

       In certain cases, Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech

re-painted the arms, ammunition, and related supplies to mask its archaic age before delivering the

arms, ammunition, and related supplies to the U.S. Government under SOCOM contracts.

                                               37.

       Once the non-standard, old, and defective arms and ammunition were delivered to

SOCOM, Defendant Bryan Siedel ensured that the arms and ammunition passed all inspections,

despite being informed by Benjamin Worrell that the arms and ammunition had been re-painted

and were severely defective.




                                                                                       11 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 12 of 33 PageID 12




                                             38.

       Once the non-standard, old, and defective arms and ammunition were delivered to

SOCOM, Defendant Amy Strother ensured that the arms and ammunition passed all inspections,

despite being informed by Benjamin Worrell that the arms and ammunition had been re-painted

and were severely defective.

                                             39.

       Once the non-standard, old, and defective arms and ammunition were delivered to

SOCOM, Defendant Kirk Bristol ensured that the arms and ammunition passed all inspections,

despite being informed by Benjamin Worrell that the arms and ammunition had been re-painted

and were severely defective.

                                             40.

       Once SOCOM accepted the defective and valueless arms and ammunition, Defendant

Bryan Siedel authorized payment to Benjamin Worrell and Christopher Worrell, Robert Para, and

James Brech, through Purple Shovel, under the relevant SOCOM contract. When Benjamin

Worrell and Christopher Worrell, Robert Para, and James Brech received the payment, they paid

Defendant Bryan Siedel kickback money for ensuring that known defective weapons and

ammunition passed inspection.

                                             41.

       Once SOCOM officially accepted the defective and valueless arms and ammunition,

Defendant Amy Strother authorized payment to Benjamin Worrell and Christopher Worrell,

Robert Para, and James Brech, through Purple Shovel, under the relevant SOCOM contract. When

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech received the payment,




                                                                                  12 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 13 of 33 PageID 13




they paid Defendant Amy Strother kickback money for ensuring that known defective weapons

and ammunition passed inspection.

                                              42.

       Once SOCOM officially accepted the defective and valueless arms and ammunition,

Defendant Kirk Bristol authorized payment to Benjamin Worrell and Christopher Worrell, Robert

Para, and James Brech, through Purple Shovel, under the relevant SOCOM contract. When

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech received the payment,

they paid Defendant Kirk Bristol kickback money for ensuring that known defective weapons and

ammunition passed inspection.

   D. Scheme Gone South: Purple Shovel Loses its ITAR License and is Blacklisted by the
      U.S. Government

                                              43.

       The defective weapons and ammunition were field tested by special operatives of the U.S.

Military. While being tested, defective munitions supplied by Benjamin Worrell, Christopher

Worrell, Robert Para, and James Brech exploded in the hands of two retired U.S. soldiers, killing

one and severely injuring another.

                                              44.

       After the death and severe injury of the U.S. soldiers, an investigation ensued and it was

found that despite the government paying millions, the weapons and ammunition delivered by

Benjamin Worrell, Christopher Worrell, Robert Para, and James Brech and authorized and

approved by Defendants Bryan Siedel, Amy Strother, and Kirk Bristol, were painted, defective,

and near valueless.




                                                                                      13 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 14 of 33 PageID 14




                                              45.

       Understandably, U.S. Government officials were outraged and prohibited Benjamin

Worrell, Christopher Worrell, Robert Para, and James Brech, and Purple Shovel from entering into

government contracts for the purchase and delivery arms, ammunition, and related goods.

                                              46.

       The prohibition that the U.S. Government placed on Benjamin Worrell and Christopher

Worrell, Robert Para, and James Brech, and their vehicle company Purple Shovel, included

blacklisting Purple Shovel’s ITAR license, which is the only legal manner for Benjamin Worrell

and Christopher Worrell, Robert Para, and James Brech, through Purple Shover, to enter into

SOCOM contracts for the delivery of arms and ammunition to the U.S. Government.

                                              47.

       Without an ITAR license, Benjamin Worrell and Christopher Worrell, Robert Para, James

Brech, and the vehicle company Purple Shovel, could not lawfully enter into any of the subject

SOCOM contracts.

                                              48.

       At all times relevant, Defendant Bryan Siedel had the obligation to ensure that he did not

approve a SOCOM contract with a subcontractor that had been blacklisted by the U.S.

Government. This obligation included making sure that blacklisted people and companies, whose

previous ITAR licenses had been blacklisted, were not using different ITAR licenses to circumvent

U.S. Government prohibitions.




                                                                                      14 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 15 of 33 PageID 15




                                               49.

       At all times relevant, Defendant Amy Strother had the obligation to ensure that she did not

approve a SOCOM contract with a subcontractor that had been blacklisted by the U.S.

Government. This obligation included making sure that blacklisted people and companies, whose

previous ITAR licenses had been blacklisted, were not using different ITAR licenses to circumvent

U.S. Government prohibitions.

                                               50.

       At all times relevant, Defendant Kirk Bristol had the obligation to ensure that she did not

approve a SOCOM contract with a subcontractor that had been blacklisted by the U.S.

Government. This obligation included making sure that blacklisted people and companies, whose

previous ITAR licenses had been blacklisted, were not using different ITAR licenses to circumvent

U.S. Government prohibitions.

                                               51.

       Every SOCOM contract relevant to this lawsuit required a person/company with a valid

ITAR license in order to be issued.

                                               52.

       SOCOM contracts list the person/company’s ITAR license to ensure that the U.S.

Government’s purchase of weapons is from a person/company with a lawful, valid ITAR license.

   E. The Association revamps fraudulent scheme after being blacklisted by the U.S.
      Government

                                               53.

       All Defendants knew that Purple Shovel being blacklisted by the U.S. Government from

SOCOM contracts meant that Purple Shovel could no longer use its blacklisted ITAR license




                                                                                       15 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 16 of 33 PageID 16




                                                54.

       In order to recalibrate, Benjamin Worrell and Christopher Worrell, Robert Para, and James

Brech acquired a different ITAR license by purchasing a Virginia gun shop, Tactical Speed, LLC,

which had its own ITAR license.

                                                55.

       Defendant Bryan Siedel authorized SOCOM contracts directly to Purple Shovel under

Tactical Speed’s ITAR license, while knowing that Purple Shovel’s previous ITAR licenses had

been backlisted because arms and ammunitions delivered under that ITAR licenses were defective

and near-valueless, causing the serious injury and death of U.S. Soldiers. Siedel knew this in part

because Benjamin Worrell and Christopher Worrell, Robert Para, James Brech discussed this with

Bristol prior to using Tactical Speed’s ITAR licenses.

                                                56.

       Defendant Amy Strother authorized SOCOM contracts directly to Purple Shovel under

Tactical Speed’s ITAR license, while knowing that Purple Shovel’s previous ITAR licenses had

been backlisted because arms and ammunitions delivered under that ITAR licenses were defective

and near-valueless, causing the serious injury and death of U.S. Soldiers. Strother knew this in part

because Benjamin Worrell and Christopher Worrell, Robert Para, James Brech discussed this with

Bristol prior to using Tactical Speed’s ITAR licenses.

                                                57.

       Defendant Kirk Bristol authorized SOCOM contracts directly to Purple Shovel under

Tactical Speed’s ITAR license, while knowing that Purple Shovel’s previous ITAR licenses had

been backlisted because arms and ammunitions delivered under that ITAR licenses were defective

and near-valueless, causing the serious injury and death of U.S. Soldiers. Bristol knew this in part




                                                                                         16 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 17 of 33 PageID 17




because Benjamin Worrell and Christopher Worrell, Robert Para, James Brech discussed this with

Bristol prior to using Tactical Speed’s ITAR licenses.

   F. Purple Shovel targets new victims, subcontractors, for defrauding

                                               58.

       With the full knowledge of the contracting officers (Defendants Bryan Siedel, Amy

Strother, and Kirk Bristol), Benjamin Worrell and Christopher Worrell, Robert Para, and James

Brech began targeting subcontractors in order to dupe subcontractors into fronting the money for

the purchase and delivery of quality arms, ammunition, and related goods as specified by the

subject SOCOM contracts.

                                               59.

       At all times relevant, Defendant Bryan Siedel knew that Benjamin Worrell and Christopher

Worrell, Robert Para, and James Brech were using Purple Shovel to execute an unlawful scheme

of defrauding subcontractors, as evidenced by the fact that even after Purple Shovel and its ITAR

were blacklisted by the U.S. Government from entering into SOCOM contracts, and after

Defendant Bryan Siedel verified that Purple Shovel’s ITAR was blacklisted by the U.S.

Government, Defendant Bryan Siedel still approved SOCOM contracts to Purple Shovel.

                                               60.

       At all times relevant, Defendant Amy Strother knew that Benjamin Worrell and

Christopher Worrell, Robert Para, and James Brech were using Purple Shovel to execute an

unlawful scheme of defrauding subcontractors, as evidenced by the fact that even after Purple

Shovel and its ITAR were blacklisted by the U.S. Government from entering into SOCOM

contracts, and after Defendant Amy Strother verified that Purple Shovel’s ITAR was blacklisted




                                                                                      17 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 18 of 33 PageID 18




by the U.S. Government, Defendant Amy Strother still approved SOCOM contracts to Purple

Shovel.

                                              61.

       At all times relevant, Defendant Kirk Bristol knew that Benjamin Worrell and Christopher

Worrell, Robert Para, and James Brech were using Purple Shovel to execute an unlawful scheme

of defrauding subcontractors, as evidenced by the fact that even after Purple Shovel and its ITAR

were blacklisted by the U.S. Government from entering into SOCOM contracts, and after

Defendant Kirk Bristol verified that Purple Shovel’s ITAR was blacklisted by the U.S.

Government, Defendant Kirk Bristol still approved SOCOM contracts to Purple Shovel.

   G. The Association uses their new scheme to specifically target Plaintiffs

                                              62.

       On June 7, 2016, Defendant Bryan Siedel, acting as a civilian contracting officer for

SOCOM, issued a SOCOM contract with Purple Shovel—under the new ITAR licenses acquired

after its old ITAR licenses were blacklisted—for the purchase of arms, ammunition, and related

supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-16-G-0006, was in the

amount of $2,984,250 (hereinafter the “SOCOM Contract”).

                                              63.

       On June 7, 2016, Defendant Amy Strother, acting as a civilian contracting officer for

SOCOM, issued a SOCOM contract with Purple Shovel—under the new ITAR licenses acquired

after its old ITAR licenses were blacklisted—for the purchase of arms, ammunition, and related

supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-16-G-0006, was in the

amount of $2,984,250 (hereinafter the “SOCOM Contract”).




                                                                                      18 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 19 of 33 PageID 19




                                              64.

       On June 7, 2016, Defendant Kirk Bristol, acting as a civilian contracting officer for

SOCOM, issued a SOCOM contract with Purple Shovel—under the new ITAR licenses acquired

after its old ITAR licenses were blacklisted—for the purchase of arms, ammunition, and related

supplies, including 7,500 AK-47 Assault Rifles. This contract, H92222-16-G-0006, was in the

amount of $2,984,250 (hereinafter the “SOCOM Contract”).

                                              65.

       On May 3, 2017, Benjamin Worrell, as CEO of Purple Shovel, notified ELMEX Praha,

a.S. (hereinafter “ELMEX”) by email that they were hired as the subcontractor to provide the AK-

47 Assault Rifles that SOCOM was to purchase under contract H92222-16-G-00063.

                                              66.

       ELMEX then selected Omnipol, a.S. (hereinafter “Omnipol”) as its supplier under the

subcontract.

                                              67.

       Thereafter, Benjamin Worrell sent ELMEX and Omnipol a Cooperation Agreement

(hereinafter the “Contract”). These parties entered into said Agreement on June 26, 2017,

memorializing their agreement under the awarded subcontract.

                                              68.

       The materiel ordered under the Contract was delivered and accepted by SOCOM on July

20, 2017.

                                              69.

       ELMEX invoiced Purple Shovel on July 27, 2017, as per the Contract, for the total amount

due, $2,984,250.




                                                                                     19 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 20 of 33 PageID 20




   H. The Association presents fraudulent representations to Plaintiffs

                                               70.

       Benjamin Worrell, as the CEO of Purple Shovel, agreed by mail, email, and telephone, to

pay Plaintiffs the $2,984,250 provided to Purple Shovel from SOCOM upon the completion of the

Contract.

                                               71.

       Benjamin Worrell also provided, again by mail and email, an End Use Certificate from

SOCOM, verifying that this subcontract was pursuant to a SOCOM contract and that payment

would be made by SOCOM.

                                               72.

       The Contract, which was signed by Benjamin Worrell and provided to Plaintiffs by email

and regular mail, additionally provides that Purple Shovel would pay the final payment to ELMEX,

by wire transfer, within 10 days of Purple Shovel receiving payment from SOCOM.

                                               73.

       At the time these representations were made, Benjamin Worrell and Christopher Worrell,

Robert Para, and James Brech knew that Plaintiffs would be required to expend millions of their

own money to procure and deliver the AK-47s to SOCOM, pursuant to the Contract. Benjamin

Worrell and Christopher Worrell, Robert Para, and James Brech knew this because these facts

were discussed and negotiated prior to entering the subcontract.




                                                                                     20 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 21 of 33 PageID 21




   I. The Association Part 3: Defendants Multinational, Angelo Saitta, and Lisa Saitta
      work with Defendants to steal the money SOCOM paid to Purple Shovel for
      Plaintiffs services

                                                74.

       SOCOM paid Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech

through Purple Shovel by using SOCOM’s electronic payment system, in accordance with the

Contract.

                                                75.

       Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech transferred

nearly all the funds from the payment of the SOCOM Contract to Multinational Defense Services,

LLC (hereinafter “Multinational”). Defendants Angelo Saitta and Lisa Saitta deposited the funds

into accounts for the personal use of all Defendants.

                                                76.

       Upon information and belief, this transfer was not made pursuant to any contract between

Multinational and Purple Shovel.

                                                77.

       Upon information and belief, this transfer was not made for any value received by Purple

Shovel.

                                                78.

       Upon information and belief, the funds Benjamin Worrell and Christopher Worrell, Robert

Para, and James Brech transferred to Multinational were then transferred out of Multinational’s

account by Defendants Angelo Saitta and Lisa Saitta and disbursed for the personal benefit of all

Defendants.




                                                                                      21 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 22 of 33 PageID 22




                                          COUNT I
                                           FRAUD
                                    (Against all Defendants)
                                                79.

       Plaintiffs incorporate paragraphs 1-78 as if fully restated and re-alleged herein.

                                                80.

       Based on the facts incorporated support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech made false statements

to Plaintiffs that they, through Purple Shovel, would pay the amount due on the SOCOM Contract.

The payment of Plaintiffs under the Contract is a material fact in the Contract.

                                                81.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech knew that they would

not make said payment when the funds from SOCOM arrived. All Defendants were engaged in a

scheme to defraud creditors and subcontractors of Purple Shovel, including Plaintiffs, by

transferring the funds SOCOM paid to Purple Shovel to Multinational and distributing the money

among the remaining Defendants.

                                                82.

       Based on the facts incorporated to support this Count and the allegations within this Count,

all Defendants intended that Plaintiffs would rely on Benjamin Worrell and Christopher Worrell,

Robert Para, and James Brech’s misrepresentations and enter into the Contract, based on the

incorporated assurances and the promise that a wire transfer would be made within 10 days of

receipt of the subject funds from SOCOM.




                                                                                            22 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 23 of 33 PageID 23




                                                83.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Plaintiffs did, in fact, rely on Benjamin Worrell and Christopher Worrell, Robert Para, and James

Brech’s misrepresentations and enter into the Contract. Plaintiffs procured, manufactured, and

delivered the required materiel at great cost. Plaintiffs also lost business opportunities that could

have been conducted within that same time. The transfer of funds from Defendants, through Purple

Shovel, to Plaintiffs never happened, evidencing fraudulent inducement. As a result, Plaintiffs

have been damaged in an amount not less than $2,984,250.

                                                84.

       Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted by

law.

                                                85.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250; and

       (b) punitive damages in an amount to be determined at trial.




                                                                                         23 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 24 of 33 PageID 24




                                           COUNT II
                                         CIVIL THEFT
                                     (Against All Defendants)
                                                 86.

       Plaintiffs incorporate paragraphs 1-78 as if fully restated and re-alleged herein.

                                                 87.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech transferred the funds

paid by SOCOM to Multinational, knowing said funds were due to Plaintiffs.

                                                 88.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Defendant Multinational and all others participated by receiving and disbursing the funds to all

Defendants for their personal use.

                                                 89.

       Based on the facts incorporated to support this Count and the allegations within this Count,

the intent of all Defendants was to deprive Plaintiffs of their right to those funds and to appropriate

those funds for Defendants’ own use, to which they were not entitled.

                                                 90.

       Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted by

law.




                                                                                            24 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 25 of 33 PageID 25




                                                91.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250; and

       (b) punitive damages in an amount to be determined at trial.

                                         COUNT III
                                   UNJUST ENRICHMENT
                                   (Against All Defendants)
                                                92.

       Plaintiffs incorporate paragraphs 1-78 as if fully restated and re-alleged herein.

                                                93.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Plaintiffs, pursuant to the Contract, delivered the requested materiel to SOCOM, fulfilling their

role in the larger SOCOM Contract. As a result, SOCOM transferred millions of dollars to

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech, through Purple Shovel.

                                                94.

       Based on the facts incorporated to support this Count and the allegations within this Count,

all Defendants understood and appreciated that SOCOM paid the funds only as a result of the

completion of the Contract by Plaintiffs. Nonetheless, all Defendants benefited from the completed

Contract by transferring the money from Purple Shovel to Defendants Multinational, Angelo

Saitta, and Lisa Saitta, who deposited the funds into their accounts for the personal use of all

Defendants.




                                                                                            25 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 26 of 33 PageID 26




                                                95.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech knowingly damaged

Plaintiffs by refusing to pay them under the Contract, instead accepting SOCOM’s payment and

transferring the funds to Defendants Multinational, Angelo Saitta, and Lisa Saitta, who deposited

the funds into their accounts for the personal use of all Defendants.

                                                96.

       Due to the all Defendants’ conduct, based on the facts incorporated into this Count and the

allegations within this Count, Plaintiffs are entitled to damages and all other relief permitted by

law.

                                                97.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250; and

       (b) punitive damages in an amount to be determined at trial.

                                         COUNT IV
                                 STATE RICO VIOLATIONS
                                   (Against All Defendants)
                                                98.

       Plaintiffs incorporate paragraphs 1-78 as if fully restated and re-alleged herein.

                                                99.

       Based on the facts incorporated to support this Count and the allegations within this Count,

the pre-conceived purpose of the Defendants’ scheme was to form a pattern and practice of

engaging subcontractors to pay for and deliver millions of dollars’ worth of weapons to the U.S.

Government. Then, once the U.S. Government paid Defendants, to keep the money owed to the


                                                                                            26 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 27 of 33 PageID 27




subcontractors. This conduct has resulted in millions of dollars lost by Plaintiffs, not to mention

other targets of this insidious scheme.

                                                 100.

          Based on the facts incorporated to support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech knowingly and

intentionally used electronic and snail mail to send intentionally false representations to Plaintiffs

on multiple occasions and used wire transfers to misappropriate money known to be owed to

Plaintiffs.

                                                 101.

          Based on the facts incorporated to support this Count and the allegations within this Count,

all Defendants have and continue to target subcontractors, who front the money for arms,

ammunition, and related supplies that are then delivered to the United States. In other words,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech, never spent a dime of

their own; instead, in concert with other Defendants, the diverted and kept all monies earned,

including Plaintiffs’ owed money under the subject SOCOM Contract.

                                                 102.

          Due to all Defendants’ conduct, based on the facts incorporated into this Count and the

allegations within this Count, the Plaintiffs are entitled to damages and all other relief permitted

by law.




                                                                                          27 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 28 of 33 PageID 28




                                                103.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250;

       (b) a trebling of actual damages; and,

       (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(c).

                                          COUNT V
                                        RICO § 1962(c)
                                    (Against All Defendants)

                                                104.

       Plaintiffs incorporate paragraphs 1-78, 98-103 as if fully restated and re-alleged herein.

                                                105.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Benjamin Worrell and Christopher Worrell, Robert Para, and James Brech are individuals who

have associated to form Purple Shovel. Purple Shovel is a business used by Benjamin Worrell and

Christopher Worrell, Robert Para, and James Brech to engage in interstate commerce and whose

activities affect interstate commerce.

                                                106.

       Based on the facts incorporated to support this Count and the allegations within this Count,

all Defendants are employed by and/or associated with Purple Shovel.

                                                107.

       Based on the facts incorporated to support this Count and the allegations within this Count,

all Defendants participated in the conduct of Purple Shovel’s affairs through a pattern of

racketeering activity, for the unlawful purpose of defrauding Plaintiffs.




                                                                                        28 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 29 of 33 PageID 29




                                               108.

        Based on the facts incorporated to support this Count and the allegations within this Count,

pursuant to and in furtherance of their fraudulent scheme, Defendants committed multiple related

acts.

                                               109.

        In violation of 18 U.S.C. § 1341 (wire fraud), all Defendants entered a scheme with the

specific intent of defrauding Plaintiffs. Communications via interstate and international wires were

used to further the scheme, as well as email and telephone communications:

        (a)    Plaintiffs were deceived by fraudulent misrepresentations contained in a letter that

was emailed from Defendants to Plaintiff ELMEX on May 3, 2017. This letter represented that

Plaintiffs were to be paid as subcontractors under SOCOM Contract H9222-16-0006;

        (b)    Plaintiffs were deceived by fraudulent misrepresentations contained in the

“Cooperation Agreement” dated June 26, 2017, which was emailed from Defendants to Plaintiffs

on that same date and, again, represented that Plaintiffs would receive payment under SOCOM

Contract H9222-16-0006;

        (c)    Based on the facts incorporated to support this Count and the allegations within this

Count, Plaintiffs were deceived by fraudulent misrepresentations contained in an email from

Defendant Bryan Seidel dated September 1, 2017, which stated that SOCOM’s payment was

delayed for technical reasons. The email was intended to reassure Plaintiffs that they would

eventually receive payment, and was sent with the specific intent of deceiving Plaintiffs and

dissuading them from communicating with SOCOM;

        (d)     Based on the facts incorporated to support this Count and the allegations within

this Count, and in violation of 18 U.S.C. § 2314 (National Stolen Property Act), Benjamin Worrell




                                                                                        29 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 30 of 33 PageID 30




and Christopher Worrell, Robert Para, and James Brech, as Purple Shovel, received payment in

the amount of $2,984,250 from SOCOM for Plaintiffs and transferred said funds in totality to

Defendant Multinational. Defendants Multinational, Angelo Saitta, and Lisa Saitta, deposited the

funds into the Defendants’ accounts, in interstate commerce, with full knowledge that the funds

were taken from Plaintiffs by fraud;

       (e)     Based on the facts incorporated to support this Count and the allegations within this

Count, and in violation of 18 U.S.C. § 1956, et seq., all Defendants, through Multinational, Angelo

Saitta, and Lisa Saitta, engaged in an illegal money laundering transaction by taking possession of

and subsequently distributing money lawfully owed to Plaintiffs under the SOCOM contract.

       (f)     Based on the facts incorporated to support this Count and the allegations within this

Count and related to and continuing from the fraudulent scheme perpetrated against Plaintiffs is

Defendants’ earlier scheme to defraud the government. Over a period of several years, Benjamin

Worrell and Christopher Worrell, Robert Para, and James Brech, in concert with Bryan Siedel,

Amy Strother, and Kirk Bristol, supplied SOCOM with defective arms and munitions that were

worth substantially less in value than what was paid by SOCOM. Defendants’ theft of money from

the government violated 18 U.S.C. § 641.

                                               110.

       Based on the facts incorporated to support this Count and the allegations within this Count,

the acts of wire fraud, theft, and money laundering, as set forth above, constitute a pattern of

racketeering activity pursuant to 18 U.S.C. § 1961(5).




                                                                                        30 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 31 of 33 PageID 31




                                                111.

       Based on the facts incorporated to support this Count and the allegations within this Count,

and in violation of 18 U.S.C. § 1962(c), all Defendants have directly and indirectly participated in

conducting Purple Shovel’s affairs through the patterns of racketeering activity described above.

                                                112.

       Based on the facts incorporated to support this Count and the allegations within this Count,

and as a direct and proximate result of all Defendants’ racketeering activities and violations of 18

U.S.C. § 1962(c), Plaintiffs have been injured in their business and property. $5.5 million in earned

proceeds from the Contract was converted by Defendants.

                                                113.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250;

       (b) a trebling of actual damages; and,

       (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(c).

                                          COUNT V
                                        RICO § 1962(d)
                                    (Against All Defendants)

                                                114.

       Plaintiffs incorporate paragraphs 1-79, 98-113 as if fully restated and re-alleged herein.

                                                115.

       Based on the facts incorporated to support this Count and the allegations within this Count,

Defendants have all intentionally conspired and agreed to directly and indirectly participate in the

conduct of Purple Shovel’s affairs through a pattern of racketeering activity. Defendants all knew




                                                                                         31 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 32 of 33 PageID 32




their acts were part of a pattern of racketeering activity and agreed to the commission of those acts

to further the scheme described above. The conduct constitutes a conspiracy to violate 18 U.S.C.

§ 1962(c) in violation of 18 U.S.C. § 1962(d).

                                                 116.

       Based on the facts incorporated to support this Count and the allegations within this Count,

and as a direct and proximate result of the Defendants’ conspiracy, the overt acts taken in

furtherance of that conspiracy, and the violations of 18 U.S.C. § 1962(d), Plaintiffs have been

injured in their business and property in that $5.5 million in earned proceeds from the Contract to

supply arms, ammunition, and related supplies to SOCOM was converted by Defendants.

                                                 117.

       WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants as

follows:

       (a) an award of actual damages in an amount no less than $2,984,250;

       (b) a trebling of actual damages; and,

       (c) an award of attorneys’ fees, pursuant to 18 U.S.C. § 1964(d)

                                          COUNT VI
                                      ATTORNEY FEES
                                    (Against All Defendants)

                                                 118.

       Based on the facts alleged in this Complaint, Plaintiffs are entitled to attorneys’ fees against

all Defendants under Fla. Stats. §§ 772.11, 772.104, and all applicable laws.

   WHEREFORE, Plaintiffs pray to this Court:

   a) That process issue and service be had on each Defendant;

   b) That a jury trial be had on all issues so triable;




                                                                                           32 | P a g e
Case 8:19-cv-00794-VMC-TGW Document 1 Filed 04/03/19 Page 33 of 33 PageID 33




   c) That Plaintiffs recover all costs of this litigation;

   d) That Plaintiffs be awarded all other expenses in an amount to be determined at trial,

       including attorneys’ fees;

   e) That Plaintiffs have judgment against Defendants for treble damages; and

   f) That Plaintiffs receive such other and further relief as this Court deems just and proper.

       Respectfully submitted on this 3rd day of April 2019,

                                                              /s/ Dallas S. LePierre
                                                              DALLAS S. LEPIERRE
                                                              Florida Bar No. 101126
                                                              Counsel for Plaintiff

NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
(404) 254-0442 Telephone
(703) 935-2453 Facsimile
dlepierre@ndh-law.com
mdobbs@ndh-law.com




                                                                                       33 | P a g e
